Citation Nr: 0534781	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The appellant has brought this appeal as the surviving spouse 
of a decedent individual who served with the United States 
Armed Forces in the Far East (USAFFE) during World War II.  
The record indicates that he served in the Philippine 
Commonwealth Army from November 1942 to June 1945, with 
periods of missing and guerrilla status between November 1942 
and March 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claims of entitlement to service connection for 
the cause of the decedent's death, entitlement to accrued 
benefits, and entitlement to non-service-connected death 
pension benefits.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
decedent's death in May 1990 was caused by cerebral 
thrombosis secondary to severe hypertension.

2.  At the time of his death, the decedent had no service-
connected disabilities, nor did he have any claims pending 
before VA.

3.  Cerebral thrombosis and hypertension were not present 
during service, and were not manifested until many years 
after his discharge from service in 1945.

4.  The claim for service connection for the cause of the 
decedent's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.

5.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, VA Form 21-534, was received in 
May 2002, which was over 10 years after the decedent's death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the 
decedent's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2005).

2.  The requirements for entitlement to accrued benefits have 
not been met, as the claim was not timely filed.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2005); 38 C.F.R. § 3.1000 (2005).

3.  The requirements of basic eligibility for VA death 
pension benefits, based upon qualifying service by the 
appellant's late husband, have not been met.  38 U.S.C.A. §§ 
101, 107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 
3.7, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Certification of the decedent's service shows he was a member 
of the Philippine Commonwealth Army, in association with the 
USAFFE, from November 1942 to June 1945, with periods of 
missing and guerrilla status between November 1942 and March 
1945. 

A June 1945 Philippine Army document shows the decedent was 
discharged for physical disqualification.  An additional 1945 
Philippine Army document appears to show the decedent had a 
possible diagnosis of tuberculosis at that time.

A January 1972 affidavit shows that a fellow soldier of the 
decedent remembered that the decedent suffered from pulmonary 
tuberculosis in 1944.

VA outpatient records dated from September 1976 to January 
1981 show the decedent was treated for pulmonary 
tuberculosis, hypertension, and hypertensive cardiovascular 
disease.

VA hospitalization records dated from May to June 1977 show 
the decedent was admitted for pulmonary tuberculosis, 
hypertension, and nephrolithiasis.

VA hospitalization records dated in April and May 1981 show 
the decedent was admitted for pulmonary tuberculosis, 
hypertension, hypertensive cardiovascular disease, 
nephrolithiasis, and a urinary tract infection.

A June 1988 private hospitalization record shows the decedent 
was treated for cerebrovascular accident.

The decedent's May [redacted], 1990, death certificate shows the 
cause of his death was cerebral thrombosis secondary to 
severe hypertension.

The appellant filed her claim for benefits in May 2002.

A June 2002 private hospital record shows the decedent was 
admitted on May 28, 1990, and died on May [redacted], 1990, of 
cerebral thrombosis, secondary to severe hypertension.


II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was done.

In a May 2002 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  In 
addition, the appellant was advised, by virtue of a detailed 
September 2003 statement of the case (SOC) and October 2003 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOC issued by the 
RO clarified what evidence would be required to establish 
entitlement to the benefits she seeks.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the September 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Service Connection for Cause of Death

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection may be granted for a disability 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

The decedent's military records do not indicate any 
complaint, treatment, or diagnosis of any disease that caused 
or was related to a disease that eventually caused the 
decedent's death.  While there appear to be no service 
medical records available, the only information indicates 
that the decedent was medically discharged from the 
Philippine Army in June 1945 for possible tuberculosis.

The official death certificate indicates that the decedent 
died of cerebral thrombosis secondary to severe hypertension 
in May 1990.  Post-service, the first medical evidence 
associated with the decedent's claims file is dated in 
September 1976.  While that evidence shows treatment for 
hypertension, which appears to have eventually contributed to 
the decedent's death in May 1990, this treatment began thirty 
years after the decedent's separation from military service.  
Furthermore, as noted above, the decedent's service records 
show evidence only of possible tuberculosis.

To summarize the pertinent evidence of record, it appears the 
decedent had a diagnosis of possible tuberculosis upon 
separation from the Philippine Army in June 1945.  
Furthermore, the decedent's medical evidence shows he was 
treated for pulmonary tuberculosis in September 1976 and as 
recently as May 1981.  However, there is no evidence that the 
decedent was treated for tuberculosis after May 1981.  Most 
importantly, it was not considered the disorder that either 
directly or indirectly led to his death in 1990.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, and for the reasons discussed above, although we 
sympathize with the appellant's loss of her husband, the 
Board finds that the decedent's death was not caused by, or 
the proximate result of, any service-connected disability, 
and there is no reasonable doubt to be resolved.  Gilbert, 
supra.

IV.  Accrued Benefits

As pertinent to the present claim, the law and regulations 
governing claims for accrued benefits state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.1000 (2005).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2005); see 38 C.F.R. § 
3.152(b).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.152(a) 
(2005).

The evidence shows that the decedent died in May 1990.  The 
file reflects that there were no service connection claims 
pending at the time of his death, and does not show that he 
had any service-connected disorders.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
concluded that for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  Id. 
at 1300.  As indicated, no such claim was pending at the time 
of the decedent's death.

Moreover, the appellant has not contended that she filed a 
claim for accrued benefits within one year from the date of 
the decedent's death.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 
3.152(b).

In May 2002, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, VA Form 21- 
534.  It is clear that the appellant did not file her 
application for accrued benefits within one year of the 
decedent's death.  In fact, the application was received more 
than 10 years after his death.

In the instant case, the claims file is absent any evidence 
that the decedent had a claim pending for any VA benefit at 
the time of his death, and, since the appellant did not file 
her application for accrued benefits within one year after 
the date of his death, she is not legally entitled to this 
benefit.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
The law pertaining to eligibility for accrued benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

VI.  Death Pension

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 
2005).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 2002 & Supp. 
2005).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2005).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b) (2005).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.40 (2005).

The United States Court of Appeals for Veterans Claims has 
held that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Board 
acknowledges that VA was required to provide the appellant 
with the opportunity to submit evidence of her husband's 
service.  However, the appellant has already been given that 
opportunity.  She submitted documentation of her husband's 
service, and has not alleged that it is other than already 
certified by the service department.

As noted above, it has been certified that the decedent had 
recognized service, in the Philippine Army and as a 
guerrilla, from November 1942 to June 1945, although he was 
in missing status for part of that time.  The service 
department's determination is binding upon VA.  38 C.F.R. § 
3.203; see Duro, 2 Vet. App. at 532.

Review of the records discloses that multiple documents 
concerning the decedent's service have been submitted.  None 
contains information different from the information provided 
to and used by the service department in its verification of 
the decedent's service.  There is no further contention that 
the service as verified by the service department is 
erroneous in such a way as to warrant a further request to 
the service department to verify or recertify additional 
military service.

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the new Philippine Scouts under Public Law 190, 79th Congress 
shall not be deemed to have been in active military service 
with the Armed Forces of the United States for the purpose of 
establishing entitlement to non-service-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), 
(d).  Therefore, the Board finds that the appellant, as the 
decedent's surviving spouse, is not eligible for the 
requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, because eligibility for pension is precluded 
based upon the decedent's service.  Therefore, the appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to accrued benefits is denied, as a matter of 
law.

Basic eligibility for non-service-connected VA death pension 
benefits is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


